EXHIBIT 32.01 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of The Steak n Shake Company (the "Company") on Form 10-Q for the period ended December 23, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), each of the undersigned certify, pursuant to 18U.S.C. Sec.1350, as adopted pursuant to Sec.906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Sardar Biglari /s/ Duane E. Geiger Sardar Biglari Duane E. Geiger Chairman, Chief Executive Officer and President Interim Chief Financial Officer, Vice President and Controller January 29, 2010 January 29, 2010
